Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 11303963. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and thus is anticipated by the patent. For example, note the following relationship between the instant application and patented claims (examiner note: similarities to the patented claims have been underlined.). 

Instant 17689513
Patent 11303963
Claim 51 
A method of indicating an amount of content of interest, the method comprising: determining a visual object of a video presented in a user interface;

determining a match between a supplemental asset, distinct from the video, and the visual object in the video;

in response to the determining the match between the supplemental asset and the visual object in the video, incrementing a counter, wherein the counter is indicative of a total number of distinct supplemental assets matched with visual objects in the video; 






generating for display, as part of the user interface, a value of the counter; and in response to a user interface interaction with the counter, generating for display identifiers for the distinct supplemental assets matched with visual objects in the video.

Claim 52
The method of claim 51, wherein the match is a first match and the supplemental asset is a first supplemental asset, further comprising, in response to determining a second match between a second supplemental asset and the visual object, incrementing the counter.

Claim 53
The method of claim 51, wherein the match is a first match and the visual object is a first visual object, further comprising, in response to determining a second match between the supplemental asset and the second visual object, incrementing the counter.

Claim 54
The method of claim 51, wherein the match is a first match, the visual object is a first visual object, and the supplemental asset is a first supplemental asset, further comprising, in response to determining a second match between a second supplemental asset and a second visual object, incrementing the counter.

Claim 55
The method of claim 51, wherein the generating for display, as part of the user interface, a value of the counter is performed in response to determining that a commercial break is being generated for display in place of the video.


Claim 56The method of claim 51, wherein the generating for display, as part of the user interface, a value of the counter is performed in response to determining that closing credits are being generated for display in place of the video.


Claim 57
The method of claim 51, wherein the generating for display the value of the counter comprises automatically generating for display, the value of the counter without receiving a user request to display the value.

Claim 58
The method of claim 51, further comprising generating for display a user-selectable indication of the supplemental asset, wherein the user-selectable indication comprises information about the supplemental asset.



Claim 59
A system for indicating an amount of content of interest, the system comprising: control circuitry configured to: determine a visual object in a video presented in a user interface;

determine a match between a supplemental asset, distinct from the video, and the visual object in the video;

and in response to the determining the match between the supplemental asset and the visual object in the video, increment a counter, wherein the counter is indicative of a total number of distinct supplemental assets matched with visual objects in the video; 




and output circuitry configured to: generate for display, as part of the user interface, a value of the counter; 




and in response to a user interface interaction with the counter, generate for display identifiers for the distinct supplemental assets matched with visual objects in the video.


Claim 60
The system of claim 59, wherein the match is a first match and the supplemental asset is a first supplemental asset, wherein the control circuitry is further configured to, in response to determining a second match between a second supplemental asset and the visual object, increment the counter.

Claim 61
The system of claim 59, wherein the match is a first match and the visual object is a first visual object, wherein the control circuitry is further configured to, in response to determining a second match between the supplemental asset and the second visual object, increment the counter.

Claim 62
The system of claim 59, wherein the match is a first match, the visual object is a first visual object, and the supplemental asset is a first supplemental asset, wherein the control circuitry is further configured to, in response to determining a second match between a second supplemental asset and a second visual object, increment the counter.

Claim 63
The system of claim 59, wherein the control circuitry is further configured to determine that the video is no longer being presented by determining that a commercial break is being generated for display in place of the video 
and the output circuitry is further configured to generate for display the value of the counter in response to the control circuitry determining that the video is no longer being presented.


Claim 64
The system of claim 59, wherein the control circuitry is further configured to determine that the video is no longer being presented by determining that closing credits are being generated for display in place of the video and the output circuitry is further configured to generate for display the value of the counter in response to the control circuitry determining that the video is no longer being presented.


Claim 65
The system of claim 59, wherein the output circuitry is configured to generate for display the value of the counter by automatically generating for display, the value of the counter without receiving a user request to display the value.

Claim 66
The system of claim 59, wherein the output circuitry is further configured to, in response to the control circuitry determining that the video is no longer being presented, generate for display a user-selectable indication of the supplemental asset, wherein the user-selectable indication comprises information about the supplemental asset.

Claim 67
The method of claim 51, wherein the generating for display the value of the counter is performed in response to the control circuitry determining that the video is no longer being presented.

Claim 68
The method of claim 67 further comprising resetting the counter.

Claim 69
The system of claim 59, wherein the control circuitry is further configured to determine that the video is no longer being presented within the user interface and the output circuitry is further configured to generate for display the value of the counter in response to the control circuitry determining that the video is no longer being presented.

Claim 70
The system of claim 69, wherein the output circuitry is further configured to reset the counter.
Claim 1 
A method of indicating an amount of content of interest, the method comprising: determining a visual object in a video presented in a user interface;

determining a match between a supplemental asset, distinct from the video, and the visual object in the video; 

in response to the determining the match between the supplemental asset and the visual object in the video, incrementing a counter, wherein the counter is indicative of a total number of distinct supplemental assets matched with visual objects in the video; 

determining that the video is no longer being presented within the user interface; and in response to the determining that the video is no longer being presented: 

generating for display, as part of the user interface, a value of the counter; and in response to a user interface interaction with the counter: generating for display identifiers for the distinct supplemental assets matched with visual objects in the video; and resetting the counter.

Claim 2
The method of claim 1, wherein the match is a first match and the supplemental asset is a first supplemental asset, further comprising, in response to determining a second match between a second supplemental asset and the visual object, incrementing the counter.’

Claim 3
The method of claim 1, wherein the match is a first match and the visual object is a first visual object, further comprising, in response to determining a second match between the supplemental asset and the second visual object, incrementing the counter.

Claim 4
The method of claim 1, wherein the match is a first match, the visual object is a first visual object, and the supplemental asset is a first supplemental asset, further comprising, in response to determining a second match between a second supplemental asset and a second visual object, incrementing the counter.

Claim 5
The method of claim 1, wherein determining that the video is no longer being presented comprises determining that a commercial break is being generated for display in place of the video.


Claim 6
The method of claim 1, wherein determining that the video is no longer being presented comprises determining that closing credits are being generated for display in place of the video.



Claim 7
The method of claim 1, wherein the generating for display the value of the counter comprises automatically generating for display, the value of the counter without receiving a user request to display the value.

Claim 8
The method of claim 1, further comprising, in response to the determining that the video is no longer being presented, generating for display a user-selectable indication of the supplemental asset, wherein the user-selectable indication comprises information about the supplemental asset.

Claim 9
A system for indicating an amount of content of interest, the system comprising: control circuitry configured to: determine a visual object in a video presented in a user interface; 

determine a match between a supplemental asset, distinct from the video, and the visual object in the video; 

in response to the determining the match between the supplemental asset and the visual object in the video, increment a counter, wherein the counter is indicative of a total number of distinct supplemental assets matched with visual objects in the video; 

and determine that the video is no longer being presented within the user interface;

and output circuitry configured to, in response to the control circuitry determining that the video is no longer being presented: generate for display, as part of the user interface, a value of the counter; 

and in response to a user interface interaction with the counter: generate for display identifiers for the distinct supplemental assets matched with visual objects in the video; and reset the counter.

Claim 10
The system of claim 9, wherein the match is a first match and the supplemental asset is a first supplemental asset, wherein the control circuitry is further configured to, in response to determining a second match between a second supplemental asset and the visual object, increment the counter.

Claim 11
The system of claim 9, wherein the match is a first match and the visual object is a first visual object, wherein the control circuitry is further configured to, in response to determining a second match between the supplemental asset and the second visual object, increment the counter.

Claim 12
The system of claim 9, wherein the match is a first match, the visual object is a first visual object, and the supplemental asset is a first supplemental asset, wherein the control circuitry is further configured to, in response to determining a second match between a second supplemental asset and a second visual object, increment the counter.

Claim 13
The system of claim 9, wherein the control circuitry is configured to determine that the video is no longer being presented by determining that a commercial break is being generated for display in place of the video.
(Claim 9 excerpt): and output circuitry configured to, in response to the control circuitry determining that the video is no longer being presented: generate for display, as part of the user interface, a value of the counter

Claim 14
The system of claim 9, wherein the control circuitry is configured to determine that the video is no longer being presented by determining that closing credits are being generated for display in place of the video.
(Claim 9 excerpt): and output circuitry configured to, in response to the control circuitry determining that the video is no longer being presented: generate for display, as part of the user interface, a value of the counter

Claim 15
The system of claim 9, wherein the output circuitry is configured to generate for display the value of the counter by automatically generating for display, the value of the counter without receiving a user request to display the value.

Claim 16
The system of claim 9, wherein the output circuitry is further configured to, in response to the control circuitry determining that the video is no longer being presented, generate for display a user-selectable indication of the supplemental asset, wherein the user-selectable indication comprises information about the supplemental asset.

Claim 1 (excerpt)
determining that the video is no longer being presented within the user interface; and in response to the determining that the video is no longer being presented


Claim 1 (excerpt)
and resetting the counter


Claim 9 (excerpt)
control circuitry configured to:…determine that the video is no longer being presented within the user interface;
and output circuitry configured to, in response to the control circuitry determining that the video is no longer being presented: generate for display, as part of the user interface, a value of the counter

Claim 9 (excerpt)
output circuitry configured to… and reset the counter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murray (US 20200177972) - Relevant to claim 51 (however count is not related to a “match between the supplemental asset and the visual object in the video” but is indicative of selections made by users of items of interest for which they want supplemental content) - (Fig. 8-9, ¶0096-¶0100, Claims 6-7) as user selects hypermedia icons being presented a counter is incremented, at the end of the advertisement user is presented the hypermedia link and counter that when selected leads to a micro-website with additional information about the products or services 
Donoghue (US 20120291056) – Relevant to claim 51 – (Fig. 2 element 244, ¶0055, ¶0075-¶0076) a count 244 of the total number of media assets that are matching/related assets
Lin (US 20150169542) – Relevant to claim 51 - (Fig. 1 and ¶0083) – search results

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629. The examiner can normally be reached 11:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Frank Johnson/Examiner, Art Unit 2425